Citation Nr: 1204457	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Board issued a decision denying service connection for diabetes mellitus for accrued benefits purposes.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the appellant and the Secretary of VA (parties) filed a joint motion for a partial remand.  (The Board had decided four issues in its June 2010 decision, and the parties noted that the appellant was appealing only one issue, which is why the motion involved a "partial" remand.)  The basis for the motion will be discussed in more detail below.  In August 2011, the Court granted the motion.  The case has been returned to the Board for further appellate review. 

In June 2010, the appellant had a hearing before an Acting Veterans Law Judge in connection with her claim.  The Acting Veterans Law Judge who presided at the hearing and signed the September 2010 decision is no longer employed with the Board.  Therefore, in September 2011, the appellant was informed of this fact and that VA law requires that the judge who conducted a hearing must participate in any decision made on the appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Board then offered the appellant the opportunity to have a hearing with a current judge.  That same month, the appellant responded that she did not wish to appear at the hearing and asked that the Board consider her case on the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties noted that there had been a change in the law since the issuance of the September 2010 Board decision and while the appellant's claim was pending at the Court.  Specifically, the provisions of 38 C.F.R. § 3.307(a)(6)(iv) (2011) were revised in February 2011.  That regulation addresses herbicide exposure to veterans who served in or near the Korean demilitarized zone (DMZ), which allows these veterans the presumption of having been exposed to herbicides.  Id.  Because the Veteran served in Korea during the applicable time period addressed in the regulation, the parties found that the Board had to address the applicability of the revision to the regulation to the appellant's claim.  The Board finds that the claim must be remanded in order for the Board to address the regulation's applicability.

In April 2004, in connection with the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), the RO had attempted to obtain records from the Veteran's personnel file showing his unit of assignment and dates of assignment (and other facts pertinent to a claim for service connection for PTSD).  The response indicated that certain records were not on file but "copies of performance reports and DD Form 214" were in the file, and these records were mailed to VA and are in the claims file.  While the performance reports cover the entire period of the Veteran's service and seem to provide the necessary unit information for VA to forward such information to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides while the Veteran was stationed in Korea, the Board finds that an attempt to obtain all the Veteran's service personnel records should be made before forwarding the information to the JSRRC for verification, as such records may contain relevant information.  

Additionally, in compliance with M21-1MR, IV.ii.2.C.10.p, entitled "Exposure to Herbicides Along the Korean DMZ," the Board will request that the RO forward the necessary information to the JSRRC for verification of exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's service personnel records.

2.  After receiving the records and reviewing them for any relevant information, the RO should send the necessary information to the JSRRC for verification of whether the Veteran was exposed to herbicides while stationed in Korea in compliance with M21-1MR, IV.ii.2.C.10.p, entitled "Exposure to Herbicides Along the Korean DMZ."  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the appellant's claim for service connection for diabetes mellitus for accrued benefits purposes.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

